DETAILED ACTION
	This is in response to the above application filed on 10/11/2019. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive system… for delivering hydraulic pressure” in claim 1, “a mounting member for attaching” in claims 2 and 3, and “user activation control” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 5, 6, 8, 11, 12, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2002/0014567).
Regarding claim 1, King et al. discloses a surgical support apparatus (10, FIG 1, paragraphs [0015-0019], abstract) comprising: a base member (See FIG 1 below); a first support member (24,  FIG 1, paragraph [0015]) rotatably coupled at a proximal end to the base member by a first joint (14, FIGs 1 and 2, paragraphs [0015, 0020-0024]), the first joint comprising a first piston assembly (Elements within housing 52, FIG 2); a second support member (26, FIG 1) rotatably coupled to a distal end of the first support member 10by a second joint (16, FIGs 1 and 3, paragraphs [0015 and 0024-0025]), the second joint comprising a second piston assembly (Elements within housing 78, FIG 3, paragraphs [0025-0026]); a third joint (18, FIGs 1 and 4, paragraph [0015, 0026-0028]) coupled to a distal end of the second support member (FIG 1), the third joint comprising a third piston assembly (Elements shown in FIG 4, paragraphs [0026-0027]); and a drive system (See FIG 1 below) disposed within the base member for delivering hydraulic pressure to each of the first, second and third joints (Paragraphs [0016-0019]), the drive system connected by a supply conduit (30) to 15each of the first, second and third piston assemblies (Paragraphs [0016-0019], FIG 1A); wherein the supply conduit comprises a first hose extending between the first joint and the second joint (76, paragraph [0025), and a second hose extending between the second joint and the third joint (Paragraph [0026] discloses a pressure supply line  runs through 26 for joint 16 to joint 18); and wherein the first, second and third piston assemblies are configured to lock and unlock the first, second and third joints, respectively, in response to the hydraulic pressure delivered 20by the drive system (Abstract, Paragraphs [0005-0007, 0019, 0021-0024, 0026-0028]).  


    PNG
    media_image1.png
    591
    657
    media_image1.png
    Greyscale


	Regarding claims 5-6, King et al. discloses the first joint (14) is a double ball-and-socket joint (FIG 2) and the first piston assembly comprises a first piston sub-assembly (Elements within housing 52, FIG 2, paragraph [0020-0021]) and a second piston sub- 10WO 2018/204055PCT/US2018/027627assembly (Elements within housing 52a, FIG 2, paragraph [0022]), each of the first and second piston sub-assemblies being disposed within respective joints of the double ball-and-socket joint (FIG 2), and wherein the supply conduit comprises a third tube (60, FIG 2, paragraphs [0020-0021]) extending 5between the joints of the double ball-and-socket joint (FIG 2), the third tube being capable of swiveling (Paragraphs [0020-0024]).  
Regarding claim 8, King et al. discloses the second joint comprising a fixed cylinder (26, paragraph [0015], FIG 3)  and a 90 degree elbow (FIG 3 shows the 90 degree elbow shape of second joint 16).  
Regarding claim 11, King et al. discloses the base member further comprises at least one user 20activation control (31, FIG 1, is manipulated by the user and therefore interpreted as a user activation control, paragraph [0016]).  
Regarding claim 12, King et al. discloses the at least one user activation control is selected from a group consisting of a power switch, an activation button, a remote switch, and a foot pedal (Paragraph [0016] discloses 31 can be controlled by a foot pedal).  
Regarding claim 16, King et al. discloses the drive system further comprises a reservoir for 5holding a fluid (28, FIG 1A, paragraph [0016]).  
Regarding claim 17, King et al. discloses an adaptor (20, paragraph [0015], FIG 1) releasably coupled to the third joint (FIG 1, the joint can be lock or unlock relative to instrument holder 20. This arrangement is interpreted as being releasable) for attachment to a tool or an instrument (22, paragraph [0015]).  
Regarding claim 19, Karlsruhe discloses the apparatus is configured for use in a sterile field (Paragraph [0024] discloses the desire to use the device in a sterile filed).  


Claims 1-4, 7, 9-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsruhe (DE 102 34 271 A1; see translation attached).
Regarding claim 1, Karlsruhe discloses a surgical support apparatus (FIG 1, paragraphs [0001-0002], abstract) comprising: a base member (See FIG 1 below); a first support member (Middle segment 1, FIG 1) rotatably coupled at a proximal end to the base member by a first joint (The proximal end of 1 is rotatably coupled to the base member via ball joint 2, paragraph [0020]), the first joint comprising a first piston assembly (Elements within housing, FIG 2, paragraphs [0026-0027]); a second support member (Distal segment 1, FIG 1) rotatably coupled to a distal end of the first support member 10by a second joint (The proximal end of middle segment 1 is rotatably coupled to the first support member via another ball joint 2), the second joint comprising a second piston assembly (Elements within housing 10, FIG 2, paragraphs [0026-0027]); a third joint (Distal most joint 2 connected to 9, FIG 1 and 3a) coupled to a distal end of the second support member (FIG 1), the third joint comprising a third piston assembly (Elements within housing, FIG 2, paragraphs [0026-0027]); and a drive system (Portion of the base member which transfers hydraulic fluid) disposed within the base member for delivering hydraulic pressure to each of the first, second and third joints, the drive system connected by a supply conduit (Connecting lines 15) to 15each of the first, second and third piston assemblies (Paragraphs [0027-0028], FIG 2); wherein the supply conduit comprises a first hose extending between the first joint and the second joint (Portion of 15 which connects the first joint and the second joint), and a second hose extending between the second joint and the third joint (Portion of 15 which connects the second joint and the third joint); and wherein the first, second and third piston assemblies are configured to lock and unlock the first, second and third joints, respectively, in response to the hydraulic pressure delivered 20by the drive system (Paragraphs [0009, 0011, 0014, 0020]).  

    PNG
    media_image2.png
    324
    615
    media_image2.png
    Greyscale

Regarding claim 2, Karlsruhe discloses the base member comprises a mounting member (6, FIG 1) for attaching the apparatus to a support structure (6 mounts to a support structure 7, wherein 7 is a rail of an operating table, paragraph [0021]).  
25 	Regarding claim 3, Karlsruhe discloses the mounting member is configured to allow 360 degrees of rotation between the apparatus and the support structure (Paragraph [0021] discloses that rod  5 can be displaced, pivoted and rotated axially in the screw clamp 6 and 4 can be rotated relative to rod 5, which is understood as being miswritten as “support rod 4”, therefore allowing for at least 360 degrees of rotation between the apparatus and the support structure).  
Regarding claim 4, Karlsruhe discloses the support structure is selected from one of a table (Paragraph [0021] discloses 7 can be a rail of a table), a chair or a wall of an operating room.  
Regarding claim 7, Karlsruhe discloses the second joint is configured as a hinge to allow 360 degrees of rotation between the first support member and the second support member (The joint allows for rotation of 360 degrees between the first support member and the second support member around at least some axis).  
Regarding claim 9, Karlsruhe discloses the third joint is a single ball-and-socket joint (FIG 3a shows a single ball and socket joint).  
Regarding claim 10, Karlsruhe discloses each of the first, second and third piston assemblies comprises a piston (12, FIG 2, paragraph [0026-0027]) and a locking ring (Seal 16 are ring shaped and interpreted as sealing rings because they prevent a loss of fluid between the piston and the remainder of the assembly, paragraph [0027]).  
Regarding claim 11, Karlsruhe discloses the base member further comprises at least one user 20activation control (clamping screw 8, FIG 1, is manually locked and therefore interpreted as a user activation control, paragraph [0021]).  
Regarding claim 16, Karlsruhe discloses the drive system further comprises a reservoir for 5holding a fluid (At least connecting cable of 15 of segment 1 included in the drive system is interpreted as a reservoir because hydraulic fluid passes therethrough and would be held when the fluid is not actively moving).  
Regarding claim 17, Karlsruhe discloses an adaptor (19, paragraph [0022]; understood to be mislabeled as “9” in FIG 1) releasably coupled to the third joint (FIG 1, the joint can be lock or unlock relative to instrument holder 19. This arrangement is interpreted as being releasable) for attachment to a tool or an instrument (20, paragraph [0022]; understood to be misnumbered as “10” in FIG 1).  
10 Regarding claim 18, Karlsruhe discloses the hydraulic pressure locks and unlocks each of the first, second, and third joints simultaneously (Paragraph [0011] discloses the fluidic connection between each of the joints is a continuous and closed volume. Therefore, each of the joints would be locked and unlocked simultaneously as there is not independent access to hydraulic fluid).  
Regarding claim 19, Karlsruhe discloses the apparatus is configured for use in a sterile field (Paragraph [0024] discloses the desire to use the device in a sterile filed).  
15 	Regarding claim 20, Karlsruhe discloses at least a portion of the apparatus is covered with a sterile drape (Paragraph [0024] discloses Not shown in FIG. 1 is a partial or complete sterile packaging for the holding device. This is interpreted as a sterile drape covering the apparatus during at least some point of using the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2002/0014567) in view of Mast et al. (US 2010/0312291).
Regarding claims 13, King et al. discloses the invention substantially as claimed, as set forth above for claim 1.
King et al. is silent regarding the hydraulic pressure is supplied by a pump and a motor of the drive system.  
However, Mast et al. discloses a surgical support apparatus (Abstract, FIG 2) wherein a hydraulic drive system (112, FIG 7) controls movement of support members of the device (Paragraphs [0019-0020]), wherein the hydraulic pressure is supplied by a pump (180, FIG 7) and a motor (178, FIG 7, paragraph [0027]) of the drive system.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the drive system of Karlsruhe to comprise a pump and a motor to supply hydraulic pressure, as taught by Mast et a., for the purpose of providing a power source to apply pressure to the hydraulic fluid in the system to move throughout the apparatus for locking and unlocking of the joints.
Regarding claims 14-15, King et al. discloses the invention substantially as claimed, as set forth above for claim 1.
King et al. is silent regarding the hydraulic pressure is controlled by a circuit 30board and at least one valve of the drive system and wherein the at least one valve is one of a solenoid valve, a check valve, and a relief valve.  
However, Mast et al. discloses a surgical support apparatus (Abstract, FIG 2) wherein a hydraulic drive system (112, FIG 7) controls movement of support members of the device (Paragraphs [0019-0020]), wherein the hydraulic pressure is controlled by a circuit 30board (User interface 106 I, FIG 1, is disclosed as being a personal computer which would comprise a circuit board, paragraph [0033]) and at least one valve (184, FIG 7, paragraph [0027]) of the drive system (112, FIGs 1 and 7) and wherein the at least one valve is one of a solenoid valve, a check valve, and a relief valve (Paragraph [0027] discloses valve 184 is a pressure relief valve).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the drive system of Karlsruhe to comprise a circuit 30board and at least one relief valve to control hydraulic pressure, as taught by Mast et a., for the purpose of providing a power source to apply pressure to the hydraulic fluid in the system to move throughout the apparatus for locking and unlocking of the joints.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771